DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       OLEN PROPERTIES CORP.,
                              Appellant,

                                     v.

                           REBECCA CANCEL,
                               Appellee.

                               No. 4D14-1180

                            [ October 7, 2015 ]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol Lisa-Phillips, Judge; L.T. Case No. CACE 05-
011951 (25).

   Robert Rivas of Sachs Sax Caplan, P.L., Tallahassee, for appellant.

    Julie H. Littky-Rubin of Clark, Fountain, La Vista, Prather, Keen &
Littky-Rubin, LLP, West Palm Beach, and Marlowe J. Blake of Marlowe J.
Blake, P.A., Boca Raton, for appellee.

PER CURIAM.

    In this sex discrimination and retaliation case, we reverse the $700,000
award of non-economic damages as excessive. See City of Hollywood v.
Hogan, 986 So. 2d 634 (Fla. 4th DCA 2008); see also § 768.74(5), Fla. Stat.
(2013). We remand for the trial court to determine a remittitur amount,
or to order a new trial on non-economic damages if the party adversely
affected by the remittitur does not agree to the remitted amount. See §
768.74(4), Fla. Stat. (2013).

   We affirm on all other issues raised in this appeal.

   Affirmed in part, Reversed in part, and Remanded for further
proceedings.

GROSS and TAYLOR, JJ, and SHEPHERD, CAROLINE, Associate Judge, concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2